A0 466A (Rev. 07/16) Waiver of Rule 5 & 5.1 Hearings(Complainl or Indicimcnt)
                                                                                                                      U r-                   nj
                                      United States District Court
                                                                       for the                                        f!      OCT I 7 2018
                                                          Eastern District of Virginia                                ■
                                                                                                                      |
                                                                                                                   I ci^RK, U.S. u       ooGrt
                 United States of America                                 )                    . .         —r—
                                V.                                        ^
                                                                          )
                                                                          )
                                                                                   CaseNo. I'lfcri^SOl
                                                                          )         Charging District's Case No.
                            Defendant                                     )

                                                WAIVER OF RULE 5 & 5.1 HEARINGS
                                                          (Complaint or Indictment)

          I understand that I have been charged in another district, the (name ofother court)
           idi'.to yprL-
          I have been informed of the charges and of my rights to:
          (1)        retain counsel or request the assignment of counsel if I am unable to retain counsel,
          (2)        an identity hearing to determine whether I am the person named in the charges,
          (3)        production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;
           f4)       a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                     committed, to be held within 14 days of my first appearance if I am m custody and 21 days otherwise,
                     unless I have been indicted beforehand.

          (5)        a hearing on any motion by the government for detention;
          (6)        request a transfer of the proceedings to this district under Fed. R. Crim. P. 20,to plead guilty.
           I agree to waive my right(s) to:
           □          an identity hearing and production of the warrant.
           □          a preliminary hearing.
            0         a detention hearing.
            n         an identity hearing, production of the warrant, and any preliminary or detention hearing to which 1 rnay
                      be entitled in this district. 1 request that any preliminary or detention hearing be held in the prosecut g
                      district, at a time set by that court.

           1 consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
  pending against me.


  Date; (dAv/' ?                                                ^
                                                                                . 4/i         Defendant s Signature



                                                                                         Simime ofdefendant's attorney

                                                                      /VrTVl- A
                                                                                        Printed name ofdefendant's attorney
